Case 1:14-cr-20347-DMM Document 36 Entered on FLSD Docket 10/01/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT FOR THE
                                    SOUTHERN DISTRICT OF FLORIDA
                          Case No. 14-20347-CR-MIDDLEBROOKS (MARTINEZ)

  UNITED STATES OF AMERICA

             Plaintiff,

  vs.

  RICHARD SHERIDAN,

        Defendant.
  _____________________________________/

                                                CHANGE OF PLEA

             On October 1, 2019 the above named defendant appeared in person before the Honorable Jose E.

  Martinez United States District Judge, with Manuel Gonzalez Jr., counsel appointed by the Court/retained by

  the defendant and the defendant stated in open court that he       desired to withdraw the plea of not guilty heretofore

  entered and desired to enter a plea of guilty as to Count(s)   2               of the Indictment/ Information.

  Government presented 3 composite (photographs) as government exhibit 1 for the purpose of this hearing.

             After the defendant was duly sworn, the Court made a finding that the defendant was competent to proceed.

  The Court made inquiry as to guilt. The Court, being satisfied there was a factual basis for the plea, accepted the

  plea of guilty and found the defendant guilty as charged.

 Whereupon:

         ( X )      The Court proceeded to pronounce sentence. (See J&C)
         (      )   The Court postponed sentencing until
         (      )   The defendant being allowed to remain on bond.
         (      )   The defendant being remanded to the custody of the U.S. Marshal Service until a
                     ___________bond in the amount of $______________is approved and posted.
         (      )   The defendant remains in custody of the U.S. Marshal awaiting sentencing.
 The U.S. Attorney announced Count(s) remaining as to this defendant would be dismissed on the government's

 motion at sentencing.

 AUSA: Thomas Watts-Fitzgerald
 Gary Donner-Dept. of Justice
 Robert Snow-Fish and Wildlife
 Reporter: Dawn Savino
 Courtroom Deputy: Wanda Holston
 Interpreter:
